[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant has filed a Motion for Reconsideration and Reargument (#1 19). As its remedy the defendant seeks a written decision for the bench decision issued on January 22, 2001. This request is asserted pursuant to the claimed interpretation of P.B. 10-43.
While willing to articulate the bench decision, I do not concede the accuracy of defendant's interpretation of P.B. 10-43.
  I)    As to Count II, the plaintiff has asserted a claim upon which relief can be granted pursuant to the provisions of 38a-816 (1) C.G.S.
  II)   As to Count II, the plaintiff has asserted a claim upon which relief can be granted pursuant to the provisions of 38a-815 C.G.S.
  III)  as to Count III, the plaintiff, by pleading appropriately in Count II has created the predicate necessary for a claim upon which relief can be granted.
CT Page 2925
To the extend that the Motion seeks permission to reargue it, it is denied.
DANIEL E. BRENNAN, JR., J.